


Exhibit 10.3




[image0.jpg] 
 
Occidental Petroleum Corporation



5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521
P.O. Box 27570, Houston, Texas 77227-7570
Phone 713.215.7000
www.oxy.com
 








***Certain identified information has been excluded from this exhibit because it
is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.


August __, 2019




Christopher Champion
c/o Anadarko Petroleum Corporation
1201 Lake Robbins Drive
The Woodlands, Texas 77380-1046




Retention Agreement


Dear Chris,


As you know, it is expected that Occidental Petroleum Corporation (“Occidental”)
will acquire Anadarko Petroleum Corporation and its subsidiaries (together, the
“Company,” such acquisition, the “Occidental-Anadarko Transaction”). You are an
important member of the leadership team of the Company, and your continued
employment is important to the success of Occidental’s and the Company’s
strategic plans. As an incentive to you to continue employment, you will be
entitled to the payments and benefits described below, on the terms and
conditions set forth in this Retention Agreement. Payments and benefits
hereunder are contingent on the closing of the Occidental-Anadarko Transaction.
The closing date of the Occidental-Anadarko Transaction is referred to herein as
the “Closing Date.”


1.          Occidental-Anadarko Closing Bonus. Subject to your continued
employment with Anadarko through the Closing Date, Occidental shall pay you on
the Closing Date a cash bonus (the “Occidental-Anadarko Closing Bonus”) in an
amount equal to, and in lieu of, the amount of payments and benefits you would
have been entitled to receive under Section 6(a) of the Key Employee Change of
Control Contract between Anadarko Petroleum Corporation and its successor and
assigns and you, dated as of June 1, 2015 (as amended, the “Change of Control
Contract”) upon a qualifying termination of employment described therein. Such
amount is estimated to be $3,984,201, as calculated based on the assumptions set
out on Attachment A, and is subject to adjustment in order to achieve the best
after-tax result for you as described in Section 9 of the Change of Control
Contract.


2.         Retention Bonus. Subject to your continued employment with Occidental
as of each payment date described below, Occidental shall pay you a cash bonus
in the amounts as set forth below as follows:


Payment Date
Payment Amount
6 Month Anniversary of the Closing Date
$316,666
12 Month Anniversary of the Closing Date
$316,666
18 Month Anniversary of the Closing Date
$316,666




--------------------------------------------------------------------------------



The applicable installment of the Retention Bonus will be paid on or as soon as
practicable following the payment date specified above (but in no event later
than 30 days following such date), provided that the applicable service
conditions are met. Notwithstanding the foregoing, in the event your employment
is terminated by Occidental without Cause (as defined in the Change of Control
Contract), or due to your death or Disability (as defined in the Change of
Control Contract) prior to the payment of the final installment of the Retention
Bonus, you will be paid any unpaid installments of the Retention Bonus within 30
days following your termination date. If your employment is terminated for Cause
or you voluntarily terminate your employment, you will immediately forfeit any
unpaid installment of the Retention Bonus.


3.          Post-Closing Date Compensation and Job Title. Your base salary,
bonus targets and short and long-term incentive opportunities will remain at
least equal to such amounts as in effect immediately prior to the Closing Date.
Subject to approval of the Board of Directors of Occidental Petroleum
Corporation, your job title will be Vice President, Chief Accounting Officer and
Controller of Occidental Petroleum Corporation.


4.          Waiver of Good Reason. By entering into this Retention Agreement and
subject to payment of the Occidental-Anadarko Closing Bonus pursuant to the
terms hereof, you waive, with respect to the Occidental-Anadarko Transaction,
any rights you may have had to “good reason” rights under Anadarko’s benefit
plans and the “good reason” and involuntary termination rights you may have had
under the Change of Control Contract. You specifically understand and agree
that, by waiving such rights, you will not be entitled to any severance benefits
if you resign or you are involuntarily terminated (it being understood that
“severance benefits” does not include any payments and benefits payable under
this Retention Agreement).


5.          Assumption of Change of Control Contract. Contingent upon the
Closing of the Occidental-Anadarko Transaction, Occidental shall assume
expressly and agree to perform the Change of Control Contract in the same manner
and to the same extent that the Company would be required to perform it as if
the Occidental-Anadarko Transaction had not taken place, taking into account
your waiver of “good reason” and involuntary termination rights under the Change
of Control Contract pursuant to Section 4 above.


6.          Waiver of Other Agreements. By entering into this Retention
Agreement and other than (a) your surviving rights under the Change of Control
Contract (taking into account the terms of this Retention Agreement), (b) your
rights under any outstanding equity awards, (c) any vested rights you may have
under Anadarko’s retirement plans, (d) your rights under this Retention
Agreement and (e) any rights that cannot be released under applicable law, such
as rights or claims to workers’ compensation or unemployment insurance benefits,
you waive any compensation or other rights to which you may otherwise be
entitled arising out of or relating to (x) your employment with, or performance
at, the Company, (y) the meeting of any milestones or results related to the
Company or (z) the Occidental-Anadarko Transaction. For the avoidance of doubt,
any rights you have under any outstanding equity awards, including your rights
upon an involuntary of termination of employment, shall survive.


7.         Non-Disclosure. You will not disclose the terms and conditions of
this Retention Agreement to anyone other than your immediate family, accountant,
or attorney or as directed by lawful court order, subpoena or other judicial or
administrative process, except as required by or otherwise permitted by
applicable law or if requested by a governmental or regulatory investigation.
You are specifically prohibited from disclosing both the existence and terms of
this Retention Agreement to co-workers, subordinates, peers and other
work-related associates, except for members of management and/or Human Resources
who are responsible for the administration and processing of this Retention
Agreement.



--------------------------------------------------------------------------------





8.        Withholding; Tax. Occidental may deduct and withhold from any amount
payable under this Retention Agreement such taxes as are required to be withheld
pursuant to any applicable law. This Retention Agreement shall be administered,
interpreted and construed in a manner consistent with the requirements and
exemptions under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). Each payment under this Retention Agreement shall be treated
as a separate identified payment for purposes of Section 409A.


9.          Miscellaneous. This Retention Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, communications,
whether oral or written relating to retention awards. This Retention Agreement
is not, and nothing in this Retention Agreement shall be construed as, a
guarantee to provide continuing employment to you. No provisions of this
Retention Agreement may be amended or waived except by a written document signed
by you and a duly authorized officer of Occidental. The validity,
interpretation, construction and performance of this Retention Agreement shall
be governed by the laws of the State of Texas (without giving effect to its
conflicts of law). You shall not be permitted to assign this Retention Agreement
or any interest herein to anyone.


10.       Voluntary Execution. The parties acknowledge that: (a) they are
executing this Retention Agreement voluntarily and without any duress or undue
influence from any person; (b) they have read and understand the terms and
consequences of this Retention Agreement; and (c) they are fully aware of the
legal and binding effect of this Retention Agreement.


11.       Effectiveness. If the merger agreement pursuant to which Occidental
will acquire Anadarko terminates and the Occidental-Anadarko Transaction does
not occur, then this Retention Agreement will also terminate and become null and
void, and none of Occidental, Anadarko, or any of their affiliates will have any
liability to you or any other person, and you will not have any liability to any
person by reason of this Retention Agreement.



--------------------------------------------------------------------------------



*    *    *    *


Please indicate your understanding and agreement with the above by signing the
attached copy of this Retention Agreement and returning it to Darin Moss. Thank
you for your contributions thus far and the contributions we know you’ll make in
the time ahead.





Very truly yours,
                    OCCIDENTAL PETROLEUM CORPORATION              
By:
 
    Darin Moss
    Vice President, Human Resources
 






Accepted and Agreed:
         
Christopher Champion




Dated: ___________________________, 2019










--------------------------------------------------------------------------------



Attachment A






[Redacted]













